DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11418038. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant examined claims and the conflicting patented claim is that, the conflicting patented claims are narrower in scope and falls within the scope of the examined claims. Thus, the species or sub genus claimed in the conflicting patent anticipates the instant examined genus. Therefore, a patent to the examined claims genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. 
See mpep 804 (II)(B)(1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-24, 26, 27,31-33, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0148209) in view of Haugland (US 2012/0309242)

Re Claims 20 and 31; Williams discloses a power generation plant comprising an AC generator (132) configured to be driven by the plant device serving as a prime mover and configured to supply generated electric power to an electrical power grid; (Par 0033) and 
at least one DC power source (340, Fig. 4); and 
a first inverter (350) disposed between the at least one DC power source (340) and the AC motor (302) and between the at least one DC power source (340) and the electrical power grid (308), 
wherein the first inverter (350) is configured to convert DC power from the at least one DC power source to AC power and is capable of selectively (Controlling the switch above 350) supplying the AC power to the AC motor or the electrical power grid. (Fig. 4)
William does not disclose a plant device having a rotational shaft;
an AC motor for starting the plant device by rotationally driving the rotational shaft, the AC motor being coupled to the rotational shaft;
However, Haugland disclose a plant device having a rotational shaft (12);
an AC motor (15) for starting the plant device by rotationally driving the rotational shaft, the AC motor being coupled to the rotational shaft; (Par 0023).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have added the structure (a rotational shaft 
an AC motor for starting the plant device by rotationally driving the rotational shaft, the AC motor being coupled to the rotational shaft) of Haugland to the device of William, motivated by the desire to provide addition power from the motors in order to effectively power the load on the circuit. 

Re Claims 21 and 32; Williams discloses further comprising: 
a first switch (the switch on to of 350) for switching a connection state between the first inverter (350) and the electrical power grid (308); 
a rectifier (312), disposed between the at least one DC power source (342) and the electrical power grid (308) in parallel with the first inverter (350) and the first switch, for converting AC power from the electrical power grid to DC power; and 
a second switch (the fuse connected to 312), disposed between the at least one DC power source (340) and the electrical power grid (308) in parallel with the first inverter and the first switch, for switching a connection state between the rectifier (312) and the electrical power grid, 
wherein the at least one DC power source includes a secondary battery or an electrochemical fuel production power generation device configured to receive DC current from the rectifier. (Fig. 4, Par 0046)

Re Claims 22 and 33; Williams discloses further comprising: a rectifier (312), disposed between the at least one DC power source (340) and the AC generator (302), for converting AC power from the AC generator to DC power, wherein the at least one DC power source includes a secondary battery or an electrochemical fuel production power generation device configured to receive DC power from the rectifier. (Fig. 4, Par 0046)
a step of supplying regenerative power from the AC generator to the secondary battery or the electrochemical fuel production power generation device via the rectifier until the prime mover is stopped after the AC generator is disconnected. (Fig. 4)

Re Claims 23 and 35; Williams discloses further comprising: a second inverter (362) disposed between the at least one DC power source (340) and the electrical power grid (308) in parallel with the first inverter (350), wherein the second inverter is configured to convert DC power from the at least one DC power source to AC power and supply the AC power to a power demand part different from the AC motor while the first inverter supplies AC current to the AC motor. (Fig. 4)

Re Claim 24; Haugland discloses wherein the AC generator is configured to function as the AC motor for starting the prime mover. (Par 0030)

Re Claim 26; Haugland discloses wherein the AC generator is used as the AC motor. (Par 0030)

Re Claim 27; Haugland discloses wherein: the plant device includes a gas turbine (12); and the AC motor (15) is configured to drive the gas turbine. (Fig. 4)

Re Claim 34; Williams discloses wherein the at least one DC power source includes the secondary battery, and wherein the method further includes a step of maintaining a free capacity for the regenerative power in the secondary battery during operation of the plant device. (Fig. 4, because the batteries by the generator, it indicates that the system maintains a free capacity for the regenerative power during operation of the plant)

Re Claim 36; William discloses wherein the at least one DC power source includes a secondary battery, and wherein the method further includes a step of keeping the secondary battery storing a necessary amount of electric power for starting the plant device during operation of the plant device. (Par 0046; both batteries are connected to the generation devices and thus would receive enough power to start the plant)

Re Claim 37; William discloses wherein the at least one DC power source further includes one or more power sources (capacitors) other than the secondary battery, and wherein the keeping step includes supplying electric power from the one or more power sources to the secondary battery so that the secondary battery stores the necessary amount of electric power for starting the plant device. (Par 0046; both batteries are connected to the generation devices and thus would receive enough power to start the plant).

Re Claim 39; William discloses wherein the at least one DC power source includes a secondary battery and one or more power sources other than the secondary battery, and wherein the step of starting the plant device includes supplying DC power from the one or more power sources to the AC motor via the first inverter in preference to DC power stored in the secondary battery. (Fig. 4 and par 0046)

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0148209) in view of Haugland (US 2012/030 and further in view of Kawasaki et al. (US 5,905,357)

Re Claim 25; William discloses wherein the AC generator is configured to be supplied with DC power from the at least one DC power source as shown above. 
The combination does not disclose the AC generator is configured to be supplied with DC power from the at least one DC power source as excitation power of the AC generator.
 However, Kawasaki discloses the well-known method of using the AC generator is configured to be supplied with DC power from the at least one DC power source as excitation power of the AC generator. (Col. 1 line 60-67)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the battery to excite the AC generator in order to start the generator. 

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0148209) in view of Haugland (US 2012/0309242) and further in view of Qi (US 20090169931)

Re Claim 28; William discloses wherein: the at least one DC power source capacitors and batteries and combination thereof
William does not disclose the Dc power source includes a fuel cell including an anode, a cathode configured to be supplied with a gas containing carbon dioxide, and an electrolyte configured to transport a carbonate ion derived from the carbon dioxide from the cathode to the anode; and the cathode is configured to be supplied with an exhaust gas from the gas turbine as the gas containing the carbon dioxide.
However, Qi discloses Dc power source includes a fuel cell including an anode, a cathode configured to be supplied with a gas containing carbon dioxide, and an electrolyte configured to transport a carbonate ion derived from the carbon dioxide from the cathode to the anode; and the cathode is configured to be supplied with an exhaust gas (Fig. 5 Par 0023)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have added a fuel cell system as disclosed by Qi to the system of William motivation by the desire to include additional power source to the system in order to maximize the power transferred. 

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 201//1/0148209) in view of Haugland (US 2012/030 and further in view of Braillard et al. (US 2018/0366750)

Re Claim 29; William disclose has been discuss above. 
William does not disclose further comprising an electrochemical fuel production device disposed in parallel with the at least one DC power source.
However, Briallard discloses an electrochemical fuel production device disposed in parallel with the at least one DC power source.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have an electrochemical fuel production device disposed in parallel with the at least one DC power source in order to increase the voltage generated to the motors or generator.

Claim(s) 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0148209) in view of Haugland (US 2012/030 and further in view of Schwartz et al. (6,175,210)

Re Claims 30 and 40; The combination of Williams in view of Haugland discloses wherein the first inverter is configured to supply the AC power to the AC motor as shown above.
The combination does not disclose wherein the first inverter is configured to supply the AC power to the AC motor while increasing a frequency of the AC power at start-up of the plant device, and the first inverter is configured to supply the AC power with a normal frequency to the electrical power grid during a period other than start-up of the plant device.
However, Schwartz discloses wherein inverter is configured to supply the AC power to the AC motor while increasing a frequency of the AC power at start-up of the plant device, and the first inverter is configured to supply the AC power with a normal frequency to the electrical load during a period other than start-up of the plant device. (Col 3 line 63-67 and Col 4 line 1-20).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the well-known knowledge of controlling the frequency of the inverter during and after startup in order to control the flow of inrush current in the load effectively. 

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0148209) in view of Haugland (US 2012/030 and further in view of Hara et al (US 2018/0175660)

Re Claim 38; William discloses wherein the one or more power sources
William does not disclose include a solar cell, and wherein the method further includes: a step of predicting electric power generated by the solar cell; and a step of determining a power supply amount from the solar cell to the secondary battery in the keeping step, based on a prediction result in the predicting step.
However, in an analogues art, Hara discloses a solar cell, and wherein the method further includes: a step of predicting electric power generated by the solar cell; and a step of determining a power supply amount from the solar cell to the secondary battery in the keeping step, based on a prediction result in the predicting step. (Par 0008)
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have added a solar generation system to the device of William in order maximize the power generation and storage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
12/01/2022Primary Examiner, Art Unit 2836